Citation Nr: 0011199	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $18,526.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January to December 1949, 
and from September 1950 to February 1951.  He died in July 
1987, and the appellant is his surviving spouse.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
November 1996 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO) which denied the 
appellant's request for waiver of recovery of an overpayment 
of death pension benefits in the calculated amount of 
$18,526.  

In September 1998, the Board remanded the matter for 
additional development of the evidence and further 
consideration of the validity of the debt at issue.  Pursuant 
to the Board's remand, an accounting was provided the 
appellant in June 1999.  Since then, she has not expressed 
further disagreement with the amount or validity of the debt.  
Thus, as the Board is satisfied that the debt here at issue 
was properly created, the question need be examined no 
further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991). 


FINDINGS OF FACT

1.  The appellant was notified on numerous occasions that the 
amount of her pension depended on her income, and that she 
was required to report all income from any source; she was 
told to report all changes in income immediately and that 
failure to do so could result in the creation of an 
overpayment.

2.  The appellant received income, beginning in 1992, which 
she did not report to the RO.

3.  The RO has calculated that $18,526 in VA death pension 
benefits were paid to which she had no entitlement.

4.  The appellant was principally at fault in the creation of 
the debt; the non-recovery of the overpaid benefits would 
result in unfair gain to her; these elements outweigh any 
other considerations with regard to equity and good 
conscience.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the 
calculated amount of $18,526, does not violate the standard 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that by July 1977 rating 
decision, the RO awarded the veteran VA nonservice-connected 
disability pension benefits.  In August 1979, he elected to 
receive improved disability pension benefits.  He remained in 
receipt of thereof until his death on July 27, 1987.

Shortly following the veteran's death, the appellant 
submitted a claim of entitlement to VA nonservice-connected 
death benefits as the surviving spouse of the veteran.  On 
her August 1987 application, she claimed that she had no 
income from any source, other than from rental property.  
With her application, she submitted VA Form 21-4185, Report 
of Income from Property or Business, on which she indicated 
that although she received monthly income of $1,025 from 
rental proceeds, she actually operated at a yearly net loss 
of $639.48.  She further indicated that she expected to 
operate an annual net loss of $639.48 in 1988.

By October 1987 letter, the RO notified the appellant that 
she had been awarded VA nonservice-connected death pension 
benefits, effective August 1, 1987, based on her report of no 
income.  Attached to the letter was VA Form 21-8767, which 
advised her that she was required to notify the VA 
immediately of any change in her income, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment of benefits that would be subject 
to recovery.  That attachment also provided clear notice of 
the relationship of VA pension to income and advised that in 
reporting income, all income from any source was to be 
reported and that VA would compute any amount that did not 
count.  

In May 1988, the appellant submitted an application for 
survivors' educational assistance, stating that she wanted to 
return to school to obtain a degree in interior design.  The 
Board observes that, on her application, she indicated that 
she had earned a bachelor's degree in Business Administration 
in 1972.

As a condition to the continued receipt of VA death pension 
benefits, the appellant was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1988.  
The EVR form requested that she provide information about all 
income from any source.  On her EVRs received in July 1988 
and August 1989, she reported that she had received no income 
from any source for the period from July 1, 1987 to June 30, 
1989.  She indicated that she had $500 in a bank account and 
that she had had breast surgery at some point between July 1, 
1988 and June 30, 1989 which had cost her $767.49 in 
unreimbursed medical expenses.  Based on her July 1988 and 
August 1989 EVRs, the RO continued her death pension award.  
She was again notified on these occasions that the amount of 
her pension depended on her income, and that she was required 
to report all income from any source.

On her EVR received in August 1990, the appellant reported 
that she had received $2,300 in wages and $384 in interest 
income for the period from July 1, 1989 to June 30, 1990.  
She also reported that she had $350 in a bank account and 
owned real property (other than her home), worth an estimated 
$220,000.

By October 1990 letter, the RO notified the appellant that 
her pension award would be decreased, effective November 1, 
1990, to reflect her increased income.  She was further 
advised that she should forward a statement indicating when 
she began receiving such increased income.  If she failed to 
do so, she was advised that her pension would be reduced 
retroactively from July 1989.

The following month, the appellant contacted the RO and 
indicated that she had made "a mistake" in declaring wages 
from employment.  She claimed that she had received wages of 
only $1,371.15 from January 15 to March 15, 1989.  She 
indicated that she should have reported that income on her 
July 1989 EVR, not her July 1990 EVR.  However, she stated 
that her pension should not be retroactively reduced as she 
was hospitalized for breast surgery during that period and 
had incurred $1,238.88 in unreimbursed medical expenses, 
which she argued had offset her income.  In support of her 
contentions, she submitted copies of pay stubs from Winnie 
Fashions indicating that she earned $300 biweekly ($1500 
total gross) from January 1 to March 15, 1989 and a private 
hospital billing statement showing a balance of $1,238.38.  

In December 1990, the RO contacted the appellant by telephone 
in an attempt to clarify why she had reported on her August 
1990 EVR that she had received $2,300 in wages for the period 
of July 1, 1989 to June 30, 1990, if she had not actually 
received them, as she was now claiming.  The appellant would 
only state that she had received income from January to March 
1989, and that she hadn't received any income since that 
time.

Apparently unable to resolve the matter by telephone, by 
December 1990 letter, the RO contacted the appellant and 
requested that she submit a completed EVR detailing all 
income she had received from July 1989 to June 1990, and all 
income she expected to receive from July 1990 to June 1991.  

In January 1991, the appellant responded by submitting a 
completed EVR on which she claimed that she had received no 
income from any source for the period from July 1989 to June 
1990, and that she expected to receive no income from July 
1990 to June 1991.  She further indicated that she had $150 
in a bank account, and that she had spent $2,572.88 for 
cosmetic eyelid and breast surgery from January to July 1989.  
She also claimed that she had paid $200 for school books and 
tuition for herself in the past twelve months.

Also submitted by the appellant was a copy of a 1989 W-2 from 
Winnie Fashions indicating that she had earned $2,300 in 
wages that year, as well as a December 1990 letter from a 
plastic surgeon indicating that the appellant had paid him 
$1,675 for eyelid surgery on January 17, 1989.

By February 1991 letter, the RO notified the appellant that, 
effective June 1989, her pension award had been calculated 
based on her report of $2,300 in wages, minus claimed 
unreimbursed medical expenses of $2,592, and no other income 
from any source.  Effective June 1990, she was advised that 
her award was based on her reports of no income from any 
source.  She was again notified that the amount of her 
pension depended on her income, and that she was required to 
report all income from any source.  If she failed to do so, 
she was advised that an overpayment would result, which was 
subject to collection.  

On a September 1991 EVR, the appellant indicated that she had 
received no income from any source for the period from July 
1990 to June 1991, other than $32 monthly from a workers' 
compensation fund.  By November 1991 letter, the RO notified 
her that her pension award was being continued based on her 
reports of no income from any source.  It was not reduced to 
reflect her newly-reported monthly income of $32.  

Effective October 1, 1992, the appellant's pension payments 
were suspended as she failed to return an annual EVR.  After 
discovering from her bank that direct deposit of her VA death 
pension benefits had ceased, she contacted the RO and was 
advised to submit a completed EVR.  She submitted an EVR in 
February 1993, claiming that she received no income from any 
source for the period from September 1, 1991 to September 1, 
1992, and that she expected to receive no income the 
following year.  She further claimed that she had no money in 
bank accounts, no real property, and no other assets.  

By March 1993 letter, the RO notified the appellant that her 
death pension award had been continued based on her report of 
no income from any source.  She was again advised of her 
income reporting responsibilities and the consequences of any 
failure to do so.  

Thereafter, the RO discovered that the appellant had received 
income in tax year 1990, which she had not reported to VA.  
By May 1993 letter, the RO notified her that they had 
discovered that in tax year 1990, she had received $484 from 
Prudential Insurance Company and $159 in interest income from 
Home Savings of America.  Later that month, she verified that 
she had received the income identified by the RO; however, 
she explained that the income from Prudential was workers' 
compensation benefits from her husband, and the income from 
the Home Savings of America was interest on her bank 
accounts.  She explained that it was not really her money in 
the bank account; rather, she claimed that she borrowed the 
money from a friend temporarily as she wanted to start a 
business and needed to "show it to the Agency . . . 
approving the license that I have money to start the business 
and I could . . . operate a business."  

In a July 1993 EVR, the appellant indicated that she received 
no income from any source for the previous twelve months, 
other than $32 in monthly workers' compensation benefits.  
She indicated that she expected to continue to receive that 
income for the next year.  She indicated that she had no 
assets, other than $100 in a bank account.

By September 1993 letter, the appellant was notified that her 
pension had been adjusted, effective August 1, 1993, to 
reflect receipt of the income from workers' compensation.  
The RO requested that she submit evidence indicating when she 
had first begun to receive such income; she was advised that 
if she did not submit such evidence, her benefits would be 
adjusted retroactively to July 1992.  

The appellant did not submit the requested information, 
claiming only that she would be unable to live on a decreased 
pension in light of "this present recession."  By March 
1994 letter, the RO notified her that her pension had been 
reduced retroactively from July 1992 to account for her 
income from workers' compensation.  She was advised that this 
action had resulted in an overpayment of $416.  She 
immediately requested a waiver of recovery of that amount, 
claiming financial hardship; however, she failed to submit a 
Financial Status Report, as the Committee requested.  
Nonetheless, by July 1994 decision, the Committee granted her 
request for a waiver, relying on her assertions of financial 
hardship.  

In an August 1994 EVR, the appellant indicated that she had 
received no income from any source for the previous twelve 
months, other than VA death pension.  She did not report 
income from the workers' compensation fund.  In September 
1994, the RO notified her that her pension award had been 
continued at the current rate, based on countable income from 
workers' compensation, but no income from any other source.

Thereafter, the RO received information that the appellant 
had received previously unreported income of $6,192 for tax 
year 1992, consisting of $5,394 in income from the 
Development Disabilities Center, $524 from Prudential 
insurance company, and $211 in interest income from Home 
Savings of America.  The RO contacted the appellant for 
verification of this income.  In a November 1994 statement, 
she claimed that the "income" she had received from 
Development Disabilities Center was actually a "loss" 
because her tenants had not paid her.  In support of this 
contention, she attached a copy of a July 1994 judgment in 
the amount of $2,500 against one of her tenants for 
nonpayment of rent.  She further claimed that she had closed 
her room and board business in April 1994 and had no income 
from any source.  She indicated that the $211 was interest 
income on a loan which was no longer outstanding, and that 
the $524 from Prudential Insurance was actually a loss, "due 
to many expenses."

By September 1, 1995 letter, the RO proposed to retroactively 
terminate her pension, effective February 1, 1992, based on 
her signed verification of that previously unreported income.  
In response to the RO letter, the appellant submitted a 
statement indicating that her license to operate an adult 
care facility had expired in January 1992.  She claimed that 
since that time, she had no income from Development 
Disabilities Center.  With respect to her $211 in interest 
income from Home Savings of America, she stated that "this 
is no longer available because this is borrowed from the loan 
money, it earned interest.  Anyway I have enclosed my only 
savings from Home Savings of America."  She attached a 
transaction receipt from Home Savings showing a checking 
account balance on September 15, 1995 of $35.66.

In a December 1995 statement, the appellant indicated that 
her total 1992 income from Developmental Disabilities Center 
was $7,380, but that her total expenses were $7,772 for a 
loss of $342 yearly.  Thus, she claimed that she had not 
reported it as income.  She further claimed that she had no 
income from any source, that she was too old to work [age 
50], and that if her pension were terminated she would 
"starve and stay on the street."  

By January and February 1996 letters, the RO advised the 
appellant that her pension had been terminated retroactively, 
effective February 1, 1992.  She was notified that if she 
wished to resume her pension award (which had been suspended 
to minimize additional overpayment in light of evidence 
indicating that she had continued to receive unreported 
income to date), she had to submit income tax returns for the 
years 1992 to the present or signed statements from the 
sources of income listed from 1992 to the present.  

In February 1996, the appellant submitted photocopies of 
partial income tax returns for tax years 1992, 1993, and 
1994.  It is clear that these documents have been altered, 
thus rendering the content of the information therein highly 
suspect.  Further adding to the dubious value of these 
documents is the fact that the calculations on the returns 
are inaccurate.  In any event, on the 1992 tax return which 
she submitted, her adjusted gross income was listed as $0; 
the Board observes that she did not report her VA death 
pension income on this return, nor did she report her income 
from workers' compensation.  On her 1993 tax return, she 
reported business income of $11,679.17 and expenses of 
$15,184.72, for a net loss of $3,505.55.  She reported that 
her adjusted gross income was negative $3,505.55.  On her 
1994 tax return, she reported business income of $16,782, and 
(it appears) expenses of $18,630 for an operating loss of 
$1,848; she listed her adjusted gross income as negative 
$1,848.  

In March 1996, the appellant was notified that the resulting 
overpayment was $18,526.  She immediately requested waiver of 
recovery of this debt, claiming that repayment would result 
in financial hardship as she had been in bankruptcy since 
1992.  She submitted a Financial Status Report in April 1996, 
showing that from August to December 1995, she had worked for 
a caregiver for a private agency and that her monthly income 
was $6,500 and that her monthly expenses were $6,570.  She 
also indicated that she had been adjudged bankrupt in 1992, 
and that she would look for supporting documents.

By July 1996 letter, the RO explained to the appellant that 
her VA death pension benefits had been terminated, effective 
February 1, 1992, based on income she had received in the 
amount of $5,394 from Development Disabilities Center, $211 
from Home Savings of America, and $524 from Prudential 
Insurance Company.  She was advised that this additional 
income caused her total income to exceed the maximum 
allowable pension rate of $4,957 for a surviving spouse with 
no dependents.  She was advised that the $18,526 debt 
represented all benefits she received from February 1, 1992 
to December 1, 1995.  

In response, in July 1996, the appellant stated that "I wish 
to inform you that amount [$18,526] was never received by me.  
If ever, I receive that amount, it was offset by the expenses 
in that account from the business in the year 1992."  In 
support of her claim, she submitted another Financial Status 
Report indicating that she had not worked since January 1996 
and that she had no income from any source.  Her only asset 
listed was a 1987 Mercury.  She also denied having any 
monthly expenses.

In August 1996, the appellant submitted a packet of 
documents, including photocopies of tax returns for the years 
of 1992, 1993, 1994, and 1995.  The tax returns for the years 
1992 to 1994 are duplicates of those she previously 
submitted.  On her 1995 tax return, the appellant reported 
receiving $2,010 in wages.  

Also included in the packet of documents submitted by the 
appellant were amended EVRs for the years 1992 to 1995.  On 
these forms, she indicated that she had received no income 
from any source other than her VA pension and workers' 
compensation payments.  She indicated, however, that she had 
operated a business during these years, which operated at a 
net loss.  Thus, she indicated that she had received no 
income.  In attached statements, she indicated that in 1992, 
she had filed for Chapter 7 bankruptcy protection.  
Thereafter, she indicated that she "later converted" to 
Chapter 11 in order to "be discharged from all my debt and 
liabilities."  She stated that, since that time, she had 
tried "various business ventures," including a travel 
agency, financial services, and marketing; unfortunately, she 
stated that she had been unsuccessful in her various 
endeavors.  She stated that she had tried to work as a 
caregiver, but as she did not know "how to cook, clean . . . 
house, etc." she was unable to continue in that profession.  
She stated "Imagine, from manager/owner to housekeeper."

In November 1996, the Committee denied the appellant's 
request for waiver of recovery of the $18,526 death pension 
overpayment.  In its decision, the Committee found that, 
although the appellant had been repeatedly advised that she 
was obligated to report all income, she had nonetheless 
failed to do so, thus creating an overpayment.  The Committee 
found that, while she had reported "grossly inaccurate 
income information" and was significantly at fault in the 
creation of the debt, fraud or misrepresentation had not been 
shown.  The Committee also found that although the appellant 
claimed financial hardship, waiver would give rise to unjust 
enrichment.  

The appellant appealed the Committee's determination, again 
claiming that any income she had received had been offset by 
losses.  She continued to claim financial hardship, but 
repeatedly refused to provide the RO with the specific 
financial information they had requested.

In a July 1997 Financial Status Report, the appellant listed 
her monthly income as $32.  She reported that she had been 
jobless since 1995, and thst her only asset was a 1987 
Mercury.  In July 1997, she indicated that she had not 
reported her previous income as she considered it a net loss 
"because when I was operating a room and board for the 
disabled people, there [were] expenses involved, such as 
foods, rents, clothing, etc."  She stated that she was only 
helping disabled people to survive and "applying the rules 
of God."  She also mentioned that, although she had no 
income, she had recently given a donation to benefit 
paralyzed veterans.  

In August 1997, the appellant testified at a hearing at the 
RO that she had received income in 1992 of $6,192, but 
claimed that she had not reported it because it was from "a 
one-time business in that year" and her business expenses 
had exceeded her income.  Thus, she felt that she did not 
need to report it.  She also claimed that she was then in 
receipt of no income.

In October 1997, the appellant stated that she had received 
no income since 1992.  She indicated that she had mistakenly 
failed to report her income in 1992, as she felt that it had 
been offset by losses, and she requested waiver of the 
overpayment due to financial hardship..  

In September 1998, the Board remanded the matter for 
additional development of the evidence and for due process 
considerations.  In particular, the Board directed the RO to 
contact the appellant and request that she submit (1) 
complete certified copies, including all schedules and 
attachments, of her Federal income tax returns for 1992, 
1993, 1994, 1995 and 1996, (2) information regarding her 
reported bankruptcy filing, including information concerning 
what debts, if any, were discharged in bankruptcy, (3) the 
addresses of the institutions (i.e., Development Disabilities 
Center, Home Saving of America, and Prudential Insurance 
Company of America) that disbursed payments to her in 1992 
(and in the following years up to 1996), and (4) a completed 
financial status report setting forth an accurate accounting 
of all assets, income, and expenses, and an explanation as to 
how she makes up any difference between her expenses and her 
income.  

In June 1999, the RO contacted the appellant and requested 
that she submit the information set forth in the Board's 
remand.  The appellant did not submit the information 
requested.  Rather, she responded in October 1999 that she 
had already submitted tax returns for the years 1992 to 1995.  
With respect to the other information requested, she 
indicated that "because I have no income, I have been moving 
from one place to another [and] can not find any paper any 
more."  She attached a Financial Status Report showing that 
she had been working as a care provider for the state since 
December 1998.  She reported that her monthly income was $126 
and that her monthly expenses were exactly $126 (all for 
food).  She denied having any assets, but for a 1987 
automobile.  Also submitted by the appellant was a copy of a 
1998 tax return, showing $539.93 in wages, $80.40 in dividend 
income, $1.07 in interest income, and $984 in social security 
benefits, amounting to a total income of $1,605.40.   

II.  Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a veteran is free from all 
taint of fraud in connection with his claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the appellant 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board has 
significant reservations about this finding in view of the 
facts of this case.  Nonetheless, to avoid any possibility of 
prejudice, the Board will not revisit that issue, and as 
such, tacitly concurs with the determination by the RO in 
this respect.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

As the Board has conceded that the appellant's actions did 
not represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether the collection of the debt 
would be contrary to the principles of equity and good 
conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

III.  Analysis

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the appellant, as it was caused solely by 
her incorrect reporting of income and failure to cooperate 
with the RO by submitting requested financial information.  
The record reveals that she was repeatedly and clearly 
advised that the rate of her pension was directly related to 
her income and that an adjustment in the payments would be 
made whenever her income changed.  She was also repeatedly 
advised of the importance of promptly reporting relevant and 
accurate financial information to VA.  

Indeed, the consequences of accurately reporting income were 
demonstrated to her when the RO reduced her pension after she 
reported income and assets on her August 1990 EVR.  On 
realizing the consequences of her reported income, the 
appellant claimed to have made "a mistake" and thereafter 
submitted statements showing unreimbursed medical expenses to 
offset her income in order to receive a greater monetary 
benefit.  

As such, it is clear that the appellant had much prior 
experience with the VA pension process and reasonably knew or 
should have known that she was required to report any income, 
including business income, received during the pertinent 
period.  The Board also observes that the appellant is 
college educated and has run several businesses (including, 
ironically, a financial services business).  Despite clear 
instructions from VA and her obvious ability to understand 
the instructions, the record plainly shows that she failed to 
provide an accurate financial statement to VA.  Under 38 
C.F.R. § 3.660(a)(1) (1999), a pension beneficiary has the 
obligation to promptly notify VA of any material change in 
income which would affect pension entitlement.  Clearly, the 
appellant was on plain notice, through her completion and 
submission of her original application (including a Report of 
Income from Property or Business) and several subsequent 
EVRs, that all wages and income were to be reported, 
including business income.  Her failure to provide an 
accurate report of her income, and nothing else, resulted in 
an overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1999).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to report her income accurately.  VA 
bears no fault in the creation of this debt; pension was her 
in reliance on financial information she provided.  Moreover, 
VA took action as promptly as possible once the additional 
income was discovered, subject to limitations caused by the 
appellant in refusing to submit complete financial 
information to the RO.  

The third element to be considered regards "undue 
hardship," described as "[w]hether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 
1.965(a)(3) (1999).  As the RO repeatedly noted during the 
appeal, the claimant has not fully complied with numerous 
requests for financial data, other than submitting clearly 
altered tax returns and making bare assertions of little or 
no income.  Thus, the Board agrees with the RO that no 
accurate picture of her financial status is available.  
Moreover, the Board finds that the full onus for this 
deficiency rests with the appellant and that her bare 
assertions of financial hardship on this record carry 
absolutely no weight, in light of her clear propensity to 
exaggerate the facts in her favor, or omit them as 
appropriate.  

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal inconsistency, 
facial plausibility, inconsistency with other evidence 
submitted on behalf of the veteran."  Id.  

In this case, the appellant clearly recognizes the 
consequences of accurately reporting her current financial 
status and appears to have elected not to do so.  She has 
submitted several statements of her current financial status; 
however, these statements are inconsistent with each other.  
Moreover, they are facially implausible and contradicted by 
the objective evidence of record.  

The fourth element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(1999).  In this case, the pension benefits paid to the 
appellant derive from a needs-based program intended to 
assure that beneficiaries are able to meet their basic needs.  
In this case, despite her incredible assertions of an 
inability to work due to such factors such as lack of 
experience, age, disability, etc., the appellant has shown 
herself more than able to provide for her basic needs by 
working, running businesses, etc.  Thus, recovery of the 
overpayment would not defeat the purpose of the benefits 
originally authorized.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1999).  
In this case, the appellant clearly received additional VA 
benefits to which she was not entitled under the law.  Under 
the circumstances in this case, nonrecovery of such a 
windfall would clearly produce unjust enrichment and unfair 
gain to this appellant; such a situation cannot be justified 
here.  The failure of the Government to insist on its right 
to repayment of the debt would result in the appellant's 
unjust enrichment at the expense of taxpayers and other VA 
beneficiaries.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1999).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that she did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that a recovery of the overpayment of 
$18,526 overpayment is not be against the principles of 
equity and good conscience.  For the reasons cited above, the 
Board finds that significant fault on the part of the 
appellant, as well as the unjust enrichment which would 
accrue from a waiver, overwhelmingly outweigh any element 
tending to support a waiver of recovery of the overpayment in 
this case.  As a matter of equity, her request for waiver 
must be denied.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $18,526 
is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

